DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because at least figures 3A-5F, 8A-8C, 10-15 and 21 are insufficient for proper reproduction because of improper shading and reduced legibility.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Within line 6 of claim 1, the applicant recites, “said a plurality of backing feed rolls”.  The “a” should be removed form the recitation so that it recites, “said plurality of backing feed rolls”.  
Within line 6 of claim 2, the applicant recites, “said a plurality of backing feed rolls”.  However, note that claim 2 does not recite “a plurality”.  Therefore, “a plurality of” should be removed from the recitation to recite, “said backing feed rolls”.
Within line 5 of claim 3, the applicant recites, “said a plurality of backing feed rolls”.  However, note that claim 3 does not recite “a plurality”.  Therefore, “a plurality of” should be removed from the recitation to recite, “said backing feed rolls”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which statutory category the applicant is trying to claim.  The applicant’s preamble states “Using a tufting machine for forming tufted fabrics, comprising”. Based on the term “Using”, it appears that the applicant is trying to claim a process/method. However, claim 1 is void of any method steps and seems to take the form of a structural/machine claim. For the purpose of this Office Action, claim 1 will be considered to be claiming the structure of a tufting machine.
Additionally, regarding claims 1-3, the recitation, “a control system for controlling and synchronizing the backing shifter, needle drive, backing feed, and fabric support reciprocation” is considered indefinite because it is unclear what the “needle drive” and “backing feed” represent and/or control. What is the needle drive?  What is the backing feed?  Is the needle drive controlling the at least one shiftable needle bar or is the needle drive controlling the series of needles?  Is the “backing feed” referring to the backing feed rolls or an element that controls them? 
Claim 2 recites the limitation "the backing fabric" (3 occurrences) in lines 8, 13 and 14 thereof.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the backing material as introduced within line 4 of the claim?
Regarding claim 4, the applicant recites, “when yarns are fed to gauge parts of lower heights, after being fed to gauge parts of greater heights”.  This recitation is unclear because it is not clear which gauge parts the applicant is referring.  Are the “gauge parts” referring to the first or second series of gauge parts as recited within the base claim (claim 3).  Are the lower and greater heights related to the first and second fixed heights?
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected base claim.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Note that the prior art fails to disclose a tufting machine as claimed in combination with “at least one backing shifter for shifting said plurality of backing feed rolls transversely across the tufting zone”, “a fabric support beneath the backing fabric equipped for reciprocal movement”, “a control system for controlling and synchronizing the backing shifter, needle drive, backing feed, and fabric support reciprocation”, and gauge parts of different heights/elevations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2017/0268144, US 2016/0032510 and US 6,279,497 all teach gauge parts with different heights.  Note that US 2017/0096757 teaches a fabric support in the form of a needle plate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732